Name: 92/87/EEC: Commission Decision of 18 December 1991 on transitional measures applicable to Portuguese imports from other Member States of products of the pigmeat, egg and poultrymeat sectors (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade policy;  animal product
 Date Published: 1992-02-08

 Avis juridique important|31992D008792/87/EEC: Commission Decision of 18 December 1991 on transitional measures applicable to Portuguese imports from other Member States of products of the pigmeat, egg and poultrymeat sectors (Only the Portuguese text is authentic) Official Journal L 032 , 08/02/1992 P. 0030 - 0033COMMISSION DECISION of 18 December 1991 on transitional measures applicable to Portuguese imports from other Member States of products of the pigmeat, egg and poultrymeat sectors (Only the Portuguese text is authentic) (92/87/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 257 thereof, Whereas Commission Decision (EEC) No 90/671 (1) authorized Portugal to apply in 1991, as necessary, a special duty on imports of pigmeat, eggs and poultrymeat from other Member States in order to enable the necessary adjustments to be made to the application of common organization arrangements in those sectors which in Portugal are faced with serious structural problems; whereas such common organization arrangements have, since the beginning of the second stage, involved the abolition of all protection of the Portuguese market from competition from other Member States and accordingly made it inappropriate to extend the adjustments provided for in the Act of Accession; Whereas such adjustments have not yet been completed and would be seriously impeded by an excessively swift abolition of the said authorization whereas it is therefore appropriate to authorize Portugal to apply until 31 December 1992 a duty equal to half the duty provided for in respect of 1991; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committees for Pigmeat, and for Eggs and Poultrymeat, HAS ADOPTED THIS DECISION: Article 1 The Portuguese Republic is hereby authorized to apply from 1 January to 31 December 1992 special duties, the amounts of which are set out in Annexes I and II, on imports from other Member States of the products listed in these Annexes. Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 18 December 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 366, 29. 12. 1990, p. 60. ANNEX I PIGMEAT SECTOR (ECU/100 kg) CN code Amount 0103 91 10 2,68 0103 92 11 2,28 0103 92 19 2,68 0203 11 10 3,49 0203 12 11 5,06 0203 12 19 3,91 0203 19 11 3,91 0203 19 13 5,65 0203 19 15 3,04 0203 19 55 5,65 0203 19 59 5,65 0203 21 10 3,49 0203 22 11 5,06 0203 22 19 3,91 0203 29 11 3,91 0203 29 13 5,65 0203 29 15 3,04 0203 29 55 5,65 0203 29 59 5,65 0206 30 21 4,22 0206 30 31 3,07 0206 41 91 4,22 0206 49 91 3,07 0209 00 11 1,40 0209 00 19 1,54 0209 00 30 0,84 0210 11 11 5,06 0210 11 19 3,91 0210 11 31 9,84 0210 11 39 7,75 0210 12 11 3,04 0210 12 19 5,06 0210 19 10 4,47 0210 19 20 4,89 0210 19 30 3,91 0210 19 40 5,65 0210 19 51 5,65 0210 19 59 5,65 0210 19 60 7,75 0210 19 70 9,74 0210 19 81 9,84 0210 19 89 9,84 0210 90 31 4,22 0210 90 39 3,07 1501 00 11 1,12 1501 00 19 1,12 1601 00 10 4,89 1601 00 91 8,20 1601 00 99 5,58 1602 10 00 3,91 1602 20 90 4,54 1602 41 10 8,55 1602 42 10 7,15 1602 49 11 8,55 1602 49 13 7,15 1602 49 15 7,15 1602 49 19 4,71 1602 49 30 3,91 1602 49 50 2,34 1602 90 10 4,54 1602 90 51 4,71 1902 20 30 2,34 ANNEX II EGGS AND POULTRYMEAT SECTORS (ECU/100 pieces) CN code Amount 0105 11 00 0,80 0105 19 10 3,51 0105 19 90 0,80 (ECU/100 kg) CN code Amount 0105 91 00 2,76 0105 99 10 3,15 0105 99 20 4,05 0105 99 30 3,66 0105 99 50 4,25 0207 10 11 3,47 0207 10 15 3,95 0207 10 19 4,30 0207 10 31 5,23 0207 10 39 5,74 0207 10 51 3,71 0207 10 55 4,50 0207 10 59 5,00 0207 10 71 5,79 0207 10 79 5,49 0207 10 90 6,08 0207 21 10 3,95 0207 21 90 4,30 0207 22 10 5,23 0207 22 90 5,74 0207 23 11 4,50 0207 23 19 5,00 0207 23 51 5,79 0207 23 59 5,49 0207 23 90 6,08 0207 31 00 57,90 0207 39 11 10,17 0207 39 13 4,72 0207 39 15 3,28 0207 39 17 2,27 0207 39 21 6,51 0207 39 23 6,11 0207 39 25 10,10 0207 39 27 2,27 0207 39 31 10,98 0207 39 33 6,31 0207 39 35 3,28 0207 39 37 2,27 0207 39 41 8,37 0207 39 43 3,92 0207 39 45 7,06 0207 39 47 10,10 0207 39 51 2,27 0207 39 53 11,52 0207 39 55 10,17 0207 39 57 5,51 0207 39 61 6,03 0207 39 63 6,68 0207 39 65 3,28 0207 39 67 2,27 0207 39 71 8,23 0207 39 73 6,51 0207 39 75 7,95 0207 39 77 6,11 0207 39 81 6,99 0207 39 83 10,10 0207 39 85 2,27 0207 39 90 5,81 0207 41 10 10,17 0207 41 11 4,72 0207 41 21 3,28 0207 41 31 2,27 0207 41 41 6,51 0207 41 51 6,11 0207 41 71 10,10 0207 41 90 2,27 0207 42 10 10,98 0207 42 11 6,31 0207 42 21 3,28 0207 42 31 2,27 0207 42 41 8,37 0207 42 51 3,92 0207 42 59 7,06 0207 42 71 10,10 0207 42 90 2,27 0207 43 11 11,52 0207 43 15 10,17 0207 43 21 5,51 0207 43 23 6,03 0207 43 25 6,68 0207 43 31 3,28 0207 43 41 2,27 0207 43 51 8,23 0207 43 53 6,51 (ECU/100 kg) CN code Amount 0207 43 61 7,95 0207 43 63 6,11 0207 43 71 6,99 0207 43 81 10,10 0207 43 90 2,27 0207 50 10 57,90 0207 50 90 5,81 0209 00 90 5,05 0210 90 71 57,90 0210 90 79 5,81 1501 00 90 6,06 1602 31 11 10,46 1602 31 19 11,11 1602 31 30 6,06 1602 31 90 3,53 1602 39 11 10,01 1602 39 19 8,79 1602 39 30 6,06 1602 39 90 3,53 (ECU/100 pieces) CN code Amount 0407 00 11 1,84 0407 00 19 0,40 (ECU/100 kg) CN code Amount 0407 00 30 3,00 0408 11 10 14,04 0408 19 11 6,12 0408 19 19 6,54 0408 91 10 13,56 0408 99 10 3,48 3502 10 91 12,18 3502 10 99 1,65 3502 90 51 12,18 3502 90 59 1,65